Citation Nr: 0708516	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether reduction of the veteran's disability compensation 
due to incarceration for a felony conviction was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to May 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The veteran failed to report for a Travel Board hearing at 
the RO which was scheduled to be conducted in August 2005.  
To the Board's knowledge, the veteran made no request that 
the hearing be postponed or rescheduled, and made no request 
for special accommodation due to his incarceration.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 
38 C.F.R. § 20.704(d) (2006) [failure to appear for a 
scheduled hearing treated as withdrawal of request].  

In various statements from the veteran and his 
representative, the veteran maintains that his service-
connected knee disability has increased in severity.  That 
issue is accordingly referred back to the RO for appropriate 
action.


FINDING OF FACT

The veteran is incarcerated in a state prison system for 
conviction of a felony, and that incarceration has extended 
beyond 60 days.


CONCLUSION OF LAW

Reduction of the veteran's disability compensation due to 
incarceration for a felony conviction was proper. 38 U.S.C.A. 
§§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a determination as to whether 
reduction of his disability compensation due to incarceration 
for a felony conviction was proper.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

As there is no information or evidence which might be 
developed which could change the provisions of the statute, 
and only legal issues are involved, VA has no obligation 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5103(a), 5103A, 5107(a), or under regulations at 
38 C.F.R. § 3.159(b)(1), (c), implementing the VCAA, to 
assist the veteran to develop evidence in this matter.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under the VCAA is not applicable to a matter of 
statutory interpretation.)

Because the law, and not the evidence, is dispositive of this 
claim, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).  Furthermore, the issue here does not 
arise from the receipt of a "substantially complete 
application" from the veteran under 38 U.S.C.A. § 5103(a), 
but rather, arises by action of law under 38 U.S.C.A. § 5313, 
which requires a reduction of benefits for certain 
incarcerated veterans.  Thus, the VCAA is not applicable to 
this appeal, and further discussion of compliance with the 
VCAA is not required.

However, regulations at 38 C.F.R. § 3.665(a) require VA to 
notify the veteran that his benefits are subject to reduction 
due to his incarceration, of the rights of the person's 
dependents to an apportionment while the person is 
incarcerated, and the conditions under which payments to the 
person may be resumed upon release from incarceration.  And, 
according to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.  

In this case, the RO issued a letter in September 2003 which 
informed the veteran of the legal requirement to reduce his 
disability compensation due to his incarceration.  He was 
informed that he had 60 days in which to submit evidence or 
contentions regarding the matter.  Based on this evidence, VA 
has met the requirements for notification under the law and 
regulations.  

Legal Criteria

38 U.S.C.A. § 5313 and the implementing regulation, 38 C.F.R. 
§ 3.665, create a limitation on payment of compensation to 
persons incarcerated for conviction of a felony.  The law 
provides, in relevant part:

Any person who is entitled to compensation who is 
incarcerated in a State penal institution for a 
period in excess of sixty days for conviction of a 
felony shall not be paid such compensation for the 
period beginning on the sixty-first day of such 
incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with 
service-connected disability rated at 20 percent or 
more, he shall not be paid an amount that exceeds 
the rate under 38 U.S.C. § 1114(a), which is at the 
rate of 10 percent.

The Board notes that section 3.665 of 38 C.F.R. was recently 
amended in part.  See 68 Fed. Reg. 34,542 (June 10, 2003).  
However, these amendments, rules governing reduction of 
benefits for fugitive felons, have no relevance to the 
particular facts in this case, since the veteran is not a 
fugitive.  Accordingly, it is not necessary for the Board to 
have separate findings of fact, conclusions of law and 
statements of reasons or bases applying both the pre-and 
post-amendment versions of 38 C.F.R. § 3.665.  Cf. VAOPGCPREC 
3-2000, 65 Fed. Reg. 34,532 (May 30, 2000) [unless it is 
clear from facial comparison, separately apply the pre-
amendment and post-amendment version of a regulation to 
determine which version is more favorable].

Analysis

Withholding of compensation benefits by VA is required when 
the four criteria provided in the statute are established.  
If the veteran is incarcerated, and the incarceration is in a 
State penal institution, and the incarceration is in excess 
of 60 days, and the incarceration is for conviction of a 
felony, payment of veterans' benefits at no more than the 10 
percent rate is required by the statute.

The factual matters in the current case are not matters of 
controversy.  VA was notified, by a September 2002 VA and 
Social Security Administration (SSA) Prisoner Computer Match 
that the veteran was incarcerated beginning (pre-trial) in 
January 2002.  The veteran confirmed, in an October 2003 
letter, that he had been convicted and incarcerated and was 
awaiting an appeal.  The RO spoke by telephone with a 
representative at the McDougall-Walker Correctional 
Institution, on September 30, 2003, and verified that the 
veteran was serving a 30 year sentence for sexual assault, 
and that his expected release date was in January 2032.  The 
RO also spoke by telephone with a representative at the 
Superior Court in Waterbury Connecticut, on November 19, 
2003, and confirmed that the veteran was sentenced on 
September 10, 2003, and was being confined at the McDougall-
Walker Correctional Institution, a Connecticut state prison.  
The RO noted that November 10, 2003 was the 61st day 
following the veteran's conviction, thus establishing that 
the incarceration had lasted more than 60 days.  Based on 
these findings, the law and regulations must be applied to 
reduce the veteran's compensation to the 10 percent level.

Although the veteran has indicated that his conviction was 
under appeal, the law requires reduction of compensation upon 
the incarceration of the beneficiary.  This interpretation is 
supported by subsection 3.665(m) of the regulation, which 
instructs VA to restore to a beneficiary any compensation 
withheld due to incarceration, if the conviction for which 
the veteran was incarcerated is later overturned on appeal.  
In addition, VA's General Counsel issued an opinion which 
states that the provisions of 38 U.S.C.A. § 5313 and 38 
C.F.R. § 3.665 are operative when a conviction has led to 
incarceration, regardless of whether the recipient's 
appellate options have been exhausted.  VAOPGCPREC 6-97.  
Thus, the fact that the veteran may be appealing his 
conviction is not a factor which may be considered in 
determining the propriety of the decision to reduce the 
veteran's compensation benefits to the 10 percent level.

The veteran also argues that his benefits should not be 
reduced because the reduction of benefits results in hardship 
to him.  However, the provisions of 38 U.S.C.A. § 5313 do not 
authorize VA to consider hardship when determining whether 
benefits of an incarcerated veteran should be reduced.  

In the March 2007 informal hearing, the veteran's 
representative disputed whether the RO has adequately 
researched the details of the veteran's sentence and 
incarceration, and has disputed the RO's reliance on computer 
match data in lieu of direct written confirmation from the 
McDougall-Walker Correctional Institution.  It appears that 
there was no direct response to a letter sent by the RO to 
the McDougall-Walker Correctional Institution, requesting 
information about the veteran's confinement.  However, as 
noted above, the record contains a report of telephone 
contact between the RO and an individual named R.S. at the 
Superior Court in Waterbury.  That conversation confirmed the 
dates of conviction and confinement.  Moreover, the details 
of another telephone conversation with a representative at 
the McDougall-Walker Correctional Institution were recorded 
on the computer matching form.  

Indeed, neither the veteran nor the representative disputes 
the pertinent details in this case, or that the veteran's 
particular circumstances meet the criteria set by 38 U.S.C.A. 
§ 5313 for application of the requirement of reduction of his 
disability compensations benefits.  The representative's 
statements are essentially an argument that the RO did not 
produce "paper evidence" to verify the pertinent details of 
the veteran's case.  However, the representative has not 
identified any reason why the RO's telephone conversations 
are procedurally inadequate, or why "paper evidence" is 
required.  The United States Court of Appeals for Veterans 
Claims (Court) has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that the RO followed proper 
procedure to verify the details of the veteran's sentencing 
and incarceration.  

In light of the lack of any specific dispute on the part of 
the veteran with respect to the pertinent facts as discovered 
by the RO, the Board concludes that there is no reasonable 
possibility that further efforts on the part of the RO to 
obtain "paper evidence" would produce a different result.  

The law is dispositive in this case. VA may not continue to 
pay the veteran benefits in excess of the 10 percent rate.  
The reduction in the veteran's compensation benefits to the 
10 percent rate, based on his incarceration for a felony, was 
proper, and the veteran's appeal for benefits in excess of 
the 10 percent rate while incarcerated must be denied.


ORDER

The appeal is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


